Citation Nr: 1811472	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  98-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.

2.  Entitlement to an increased rating for the service-connected dysthymic disorder, on an extraschedular basis only.

3.  Entitlement to an increased rating for the service-connected lumbosacral disability, on an extraschedular basis only.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from August 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal has a lengthy procedural history the details of which are fully discussed in the Board's August 2015 decision.  In that decision, the Board, in part, remanded the TDIU claim and claims for extraschedular ratings for dysthymia disorder and/ or a lumbar spine disability.  These matters have returned to the Board for further appellate consideration.  

In a December 2016 written argument to VA, the Veteran's attorney requested a 45-day extension to submit additional evidence following the RO's completion of her requested Freedom of Information Act Request.  In a December 2016 letter, VA informed the Veteran's attorney that her extension request had been granted and that she had 45 days from the date of the letter to submit additional evidence and/or argument in support of the appeal.  According to the Board's Veterans Appeals Co-Locator System, in late January 2018, the Veteran's attorney requested an additional extension to submit further evidence/argument.  As the appeal is being remanded to the RO, the Veteran's attorney is now free to submit additional evidence.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the issues to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

In the August 2015 remand, the Board directed the RO, in part, to readjudicate the issues of entitlement to extraschedular ratings for a dysthymia disorder and/ or lumbar spine disability in a Supplemental Statement of the Case (SSOC).  In a December 2016 SSOC, the RO readjudicated the issues of entitlement to increased ratings for dysthymia and a low back disability each on a schedular basis.  Thus, these matters must be remanded to have the RO readjudicate the claims of entitlement to extraschedular ratings. 

While on remand, the Veteran should again be contacted to provide authorization to contact his prior employers.  In the August 2015 remand, the Board directed the RO to "make arrangements to obtain employment verification forms [] from the Veteran's previous places of employment including Union Carbide in the 1990s and Sears in the 2000s" and to document all efforts to obtain this information.  Although the RO sent a May 2017 letter requesting authorization from the Veteran, the Veteran did not respond.  Another attempt shall be made.  

Finally, on remand, the RO should seek to obtain any outstanding records of medical treatment, to include updated records of VA treatment.  In this regard, a VA treatment record, dated in late November 2016, reflects that the Veteran was scheduled to return for a follow-up appointment at the Erie, Pennsylvania VA Medical Center (VAMC).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the Erie, Pennsylvania VA Medical Center and obtain and associate with the claims file all outstanding records of treatment of the Veteran, dated from December 2016 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his attorney.

2.  Make arrangements to obtain employment verification forms from the Veteran's previous places of employment including Union Carbide in the 1990s and Sears in the 2000s. Document all efforts to obtain this information.

3.  Thereafter, and after any additional development is undertaken, readjudicate the claims of entitlement to a TDIU and entitlement to extraschedular ratings for dysthymia disorder and a lumbar spine disability in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




